Order filed, July 17, 2015.




                                            In The
                                  Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-15-00565-CV

                   COUNTY OF GALVESTON, TEXAS, Appellant

                                              V.

                         TRIPLE B SERVICES, LLP, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                           Trial Court Case 14-CV-0031


                                          ORDER
       The reporter’s record in this case was due July 6, 2015. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 10 days of the date of this order.


/s/ Harvey Brown
 Acting individually